     Case 2:12-cv-00524-RFB-NJK Document 108 Filed 01/27/21 Page 1 of 1


1

2

3
                                 UNITED STATES DISTRICT COURT
4
                                        DISTRICT OF NEVADA
5

6

7     DANNY ANDREW YOUNG,                                    Case No. 2:12-cv-00524-RFB-NJK
8                Petitioner,
                                                             SUPPLEMENTAL ORDER TO
9           v.                                                  ORDER (ECF No. 105)
10    BRIAN WILLIAMS, et al.,
11               Respondents.
12

13
            The Court’s supplements its original Order, ECF No. 105, issued January 20, 2021 is and
14
     modifies the release date to be effective the date of Saturday, January 30, 2021 to the custody of
15
     third-party custodian, son of petitioner, Danny Young, Jr.
16

17
            DATED: January 27, 2021.
18

19                                                       ______________________________
                                                         RICHARD F. BOULWARE, II
20
                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28

                                                     1
